EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM April 15, 2010 Bond Laboratories, Inc. and Subsidiaries RE:Letter of Consent Jewett, Schwartz, Wolfe & Associates hereby provides its consent to the use of our audit report dated March 15, 2009 for the audit of the Bond Laboratories, Inc. and Subsidiaries balance sheets, related statement of operation and stockholders equity and cash flows for the year ended December 31, 2008 and December 31, 2007. Furthermore, we hereby provide our consent to Tarvaran, Askelson & Company, LLP to reference our audit report in the report to be published by Tarvaran, Askelson & Company LLP for the year ended December 31, 2009. We understand that our audit report will be included in the Form 10K for the year ended December 31, 2009. We have reviewed form 10K which the Company plans to publish and approve all references which relate to our audit report dated March 15, 2009 with no exceptions. Very Truly Yours, /s/ Jewett, Schwartz, Wolfe & Associates Hollywood, Florida April 15, 2010 April 13, 2010 Jewett, Schwartz, Wolfe & Associates 200 South Park Road
